Name: Commission Regulation (EC) No 1608/95 of 3 July 1995 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: cooperation policy;  animal product;  agricultural activity;  foodstuff;  regions of EU Member States;  trade
 Date Published: nan

 4. 7. 95 I EN I Official Journal of the European Communities No L 153/15 COMMISSION REGULATION (EC) No 1608/95 of 3 July 1995 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92 provisions of this Regulation should enter into force immediately ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Council Regulation (EC) No 3290/94 (2), and in particular Article 3 (4) and Article 4 (4) thereof, Whereas in application of Articles 2, 3 and 4 of Regula ­ tion (EEC) No 1601 /92 it is necessary to determine for the eggs and poultrymeat sectors and for the 1995/96 marketing year, on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemption from the duty on imports from third countries or from an aid for deliveries originating in the rest of the Community, and on the other hand, the quan ­ tities of breeding material originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Cana ­ ries ; Whereas it is appropriate to fix the amounts of the aids referred to above for the supply to the archipelago, on the one hand, in meat and eggs, and, on the other hand, of breeding materials originating in the rest of the Commu ­ nity ; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned ; Whereas the common detailed implementing rules for the supply regime for the Canary Islands for certain agri ­ cultural products were laid down by Commission Regula ­ tion (EEC) No 2790/94 (3), as last amended by Regulation (EC) No 2883/94 (4) ; whereas, in the interests of clarity, Regulation (EC) No 2930/94 fixing the aid for the supply of products from the egg and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601 /92 (^ should be repealed ; Whereas, pursuant to Regulation (EEC) No 1601 /92, the supply arrangements apply from 1 July ; whereas the HAS ADOPTED THIS REGULATION : Article 1 In application of Article 2 of Regulation (EEC) No 1601 /92, the quantities of the forecast supply balance with products from the eggs and poultrymeat sectors which benefit from the exemption from the import duty on products coming from third countries or which benefit from Community aid shall be as fixed in Annex I hereto . Article 2 1 . The aid provided for in Article 3 (2) of Regulation (EEC) No 1601 /92 for products included in the forecast supply balance and which come from the Community market shall be as fixed in Annex II hereto. 2. Products benefiting from the aid shall be specified in accordance with the provisions of Commission Regula ­ tion (EEC) No 3846/87 (6) and in particular Annexes 8 and 9 thereto. Article 3 The aid provided for in Article 4 ( 1 ) of Regulation (EEC) No 1601 /92 for the supply to the Canary Islands of bree ­ ding material of domestic fowl originating from the Community as well as the number of chicks and hatching eggs which benefit from it shall be as fixed in Annex III hereto. Article 4 Regulation (EC) No 2930/94 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995. (  ) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 349, 31 . 12. 1994, p . 105. 0 OJ No L 296, 17. 11 . 1994, p. 23. (4) OJ No L 304, 29. 11 . 1994, p . 18 . 0 OJ No L 308 , 2. 12. 1994, p. 7. f) OJ No L 366, 24. 12. 1987, p. 1 . 4. 7. 95No L 153/16 EN Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 July 1995. For the Commission Franz FISCHLER Member of the Commission 4. 7. 95 | EN | Official Journal of the European Communities No L 153/17 ANNEX I Forecast supply balance for the Canary Islands regarding products from the eggs and poultry ­ meat sectors for the period 1 July 1995 to 30 June 1996 (in tonnes) CN code Description of goods Quantity (') ex 0207 Meat and edible offal, frozen, of the poultry within heading No 0105, except products falling within subheading 0207 23 37 000 ex 0408 Birds' eggs, not in shell, and egg yolks, dried, whether or not con ­ taining added sugar or other sweetening matter, suitable for human consumption 400 1602 31 Other prepared or preserved meat or meat offal, of turkeys  (') Product weight. No L 153/18 [ Ã Ã Ã  Official Journal of the European Communities 4. 7. 95 ANNEX II Amounts of aid granted for products from the Community market (ECU/100 kg) Product code Amount of aid 0207 21 10 900 40 0207 21 90 190 44 0207 21 90 990 18 0207 2210 000 14 0207 22 90 000 14 0207 41 10 990 31 0207 41 1 1 900 22 0207 41 41 900 17 0207 41 51 900 26 0207 41 71 190 22 0207 41 71 290 22 0207 41 71 390 22 0207 4210 990 31 0207 42 1 1 000 14 0207 42 41 000 19 0207 42 51 000 10 0207 42 59 000 17 0207 43 15 990 31 0207 43 21 000 20 0207 43 53 000 17 0207 43 63 000 15 0408 11 80 100 56 0408 91 80 100 55 Note : The product codes and the footnotes are defined in Regulation (EEC) No 3846/87. ANNEX III Supply to the Canary Islands of breeding material originating in the Community for the period from 1 July 1995 to 30 June 1996  chicks and hatching eggs (ECU/100 units) CN code Description of goods Number Aid ex 010511 00 Parent or grandparent stock chicks (') 525 000 2,80 ex 0407 00 19 Hatching eggs for the production of parent or grandparent stock chicks (') 500 000 2,80 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100).